Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This office action is in response to the filing with the office dated 07/29/2020.
Information Disclosure Statement
3. The information disclosure statements (IDS) submitted on 07/29/2020, 09/11/2020 and 03/18/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Foreign priority
4. Applicant’s claim for the benefit of a prior-filed application No. PCT/CN2018/113081, filed on October 31, 2018 is acknowledged, as per the application datasheet filed with the office on 07/29/2020. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2018/113081 application as required by 37 CFR 1.55.
Applicant has also not complied with one or more conditions for receiving the benefit of an earlier filing date: A certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application not filed in English is required. 35 U.S.C. 119 (b)(3) and 372 (b)(3) and 37 CFR 1.55 (a)(4). If no certified translation is in the official record for the application, the examiner must require the applicant to file a certified translation. The applicant should provide the required translation if applicant wants the application to be accorded benefit of the non-English language application. Any showing of priority that relies on a non-English language application is prima facie insufficient if no certified translation of the application is on file. 37 CFR 41.154 (b) and 41.202 (e). (please see MPEP 1893.01 (d) and 2304.01(c))
Allowable Subject Matter
5. Claim 1  is allowed. Claims 2-18 are allowed as being dependent on the independent claim.
6. The following is an examiner's statement of reasons for allowance: The closest prior art of record Xu (CN 203012068 U) teaches, an open circuit and short circuit testing system which comprises a testing module and an integrated circuit to be tested, wherein the integrated circuit to be tested is connected with the testing module. The open circuit and short circuit testing system is characterized in that the testing module comprises a voltage measuring tool array, a function testing logic module array, a first power supply interface and a second power supply interface, wherein the voltage measuring tool array, the function testing logic module array, the first power supply interface and the second power supply interface are respectively connected with corresponding pins to be tested of the integrated circuit to be tested, each pin to be tested of the integrated circuit is provided with a protective circuit, each protective circuit is composed of a diode which is connected with a power source and a diode which is connected with the ground, the first power supply interface is connected with a negative pole of the diode connected with the power source, and the second power supply interface is connected with a positive pole of the diode connected with the ground.
Xu fails to teach second test apparatus comprising a first voltage drop branch, the first voltage drop branch being connected to the detecting branch, and a voltage drop detected by the driving branch is used to determine an effectiveness of an electrical connection formed between the driving branch and the device under test, and an electrical connection formed between the detecting branch and the device under test.
In related art, Laing et al (US 5399975) teaches, a method of testing the electrical conductivity of a connection between an integrated circuit device and a circuit board to which the device is connected, said device including a current path between a further connection thereto and the connection to be tested, said method comprising the steps of, whilst the circuit is inoperative: applying via said board a potential of a first amount to said further connection; applying via said board a potential of a second different amount to the connection being tested; and utilizing probe means positioned adjacent said device to sense indirectly current in said current path, the presence of current indicating that the connection being tested is conductive.
Sonnhueter (US 2009/0091331 A1) teaches, an electronic circuit board for automatic testing of an electronic device under test with an automatic test equipment (ATE). The ATE includes a first signal generator. The circuit board comprises an automatic test equipment terminal (typically there are a large number of such terminals) for coupling the automatic test equipment to the circuit board, a device under test (DUT) terminal (there are also typically numerous such terminals) for coupling a device under test to the circuit board, a circuit path connecting the automatic test equipment terminal with the device under test terminal, and a PIN diode (Positive Intrinsic Negative diode) with a cathode or an anode connected to the circuit path. Further, the circuit board comprises a signal terminal which is connected to the respective other side of the PIN diode (i.e., anode or cathode) and is adapted to be coupled to a second signal generator. The anode or cathode connecting the PIN diode to the circuit path is arranged in such a proximity to the circuit path that the length of the interconnection between the circuit path and the cathode is electrically short with respect to a signal frequency (preferably the maximum frequency) of a test signal of the automatic test equipment for testing the device under test via the circuit path.
However Xu, Laing et al, Sonnhueter, neither individually nor in combination fail to teach, anticipate or make it obvious, “A test system, comprising: a first test apparatus and a second test apparatus, wherein a device power supply of the first test apparatus is electrically connected with a device under test through a driving branch and a detecting branch, the driving branch being configured to provide an original driving current to the device under test by means of the device power supply during testing, and the detecting branch being configured to detect an effective driving current reaching the device under test; and the second test apparatus comprising a first voltage drop branch, the first voltage drop branch being connected to the detecting branch, and a voltage drop detected by the driving branch is used to determine an effectiveness of an electrical connection formed between the driving branch and the device under test, and an electrical connection formed between the detecting branch and the device under test” (as recited in the independent claim 1).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858